—In related child custody proceedings pursuant to Family Court Act article 6, the father appeals from (1) an order of the Family Court, Westchester County (Braslow, J.), *483dated March 16, 1998, which dismissed, without a hearing, his petition alleging violation of an out-of-State temporary custody order, (2) an order of the same court dated April 28, 1998, which dismissed, without a hearing, his petition seeking modification of an out-of-State custody order, and (3) an order of the same court dated May 29, 1998, which dismissed, without a hearing, his second petition seeking modification of the same out-of-State custody order.
Ordered that the orders are affirmed, with one bill of costs.
Contrary to the father’s contention, the Family Court did not err in dismissing his petition for a change of custody without first conducting a hearing (see, Matter of Ann C. v Debra S., 221 AD2d 338; Matter of Wolfer v Dame, 207 AD2d 898, 899). A parent who seeks a change of custody is not automatically entitled to a hearing but must make some evidentiary showing sufficient to warrant a hearing (see, David W. v Julia W., 158 AD2d 1). Here, the Family Court, which had a familiarity with the history of the case, properly determined that the father failed to make a showing sufficient to warrant a hearing (see, Teuschler v Teuschler, 242 AD2d 289, 290; Matter of Miller v Lee, 225 AD2d 778, 779).
The father’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.